—In an action for specific performance of an alleged oral agreement concerning disciplinary hearings of correction officers with criminal charges pending against them, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered April 12, 1999, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff seeks specific performance of an alleged oral agreement which it claims the parties entered into in settlement of a past grievance after administrative hearings were held. Inasmuch as the parties’ collective bargaining agreement expressly requires the terms of any grievance settlement to be in writing, the Supreme Court properly determined that the alleged oral agreement could not be enforced. Accordingly, dismissal of the action was proper (cf., Central N. Y. Regional Mkt. Auth. v John B. Pike, Inc., 120 AD2d 958). Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.